DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
KR 20100072534 A (herein KR’534), EP 1850429 A1 (herein EP’429), and Matsui (US PG Pub 2014/0269807 A1) (11/21/19 IDS) are the closest prior art.
KR’534 discloses a two-kappa distributed Bragg reflector (DBR) laser (100, FIG. 1), comprising: 
a Fabry-Perot (FP) cavity that includes a high reflection (HR) mirror (a high reflective facet 121, FIG. 1, see underlined portion III bridging pages 4 and 5 of machine translation), a first DBR section (a first reflecting region 102, FIG. 1), and an active section (a gain region 101, FIG. 1) positioned between the HR mirror and the first DBR section (the gain region 101 is positioned between the facet reflector 121 and the first reflecting region 102 forming a laser cavity, FIG. 1), the first DBR section including a first DBR grating (140, FIG. 1, see underlined portion I on page 3 of machine translation) with a length L1 in a range from 10 micrometers to 30 micrometers (L1 may be adjusted to be within the claimed range which is implied by κ1 having a range from 30 to 300 cm-1 and κ1L1 having a range from 0.5 to 5, for example, if κ1 is chosen to be 300 cm-1 and κ1L1 is chosen to be 0.9, L1 may be 30 micrometers, see underlined portions I and II on page 3 of machine translation) and a first kappa ĸ1, wherein ĸ1L1 is 
a second DBR section (a second reflecting region 104, FIG. 1, see underlined portion III on page 3 of machine translation) coupled to the FP cavity, the second DBR section including a second DBR grating (150, FIG. 1, see underlined portion 1 on page 4 of machine translation) with a second kappa ĸ2 (see underlined portion II on page 4 of machine translation).
EP’429 discloses a two-kappa distributed Bragg reflector (DBR) laser (FIG. 1), comprising: 
an active section (3, FIG. 1, see underlined portion I on page 4 of machine translation); 
a high reflection (HR) mirror (20, FIG. 1, see underlined portion II on page 5 of machine translation) coupled to a rear of the active section; 
a first DBR section (a Bragg section 1, FIG. 1, see underlined portion I on page 4 of machine translation) coupled to a front of the active section, the first DBR section having a first DBR grating (15, FIG. 1) with a first kappa ĸ1; and 
a second DBR section (a Bragg section 2, FIG. 1, see underlined portion I on page 4 of machine translation) coupled to a front of the first DBR section such that the first DBR section is positioned between the active section and the second DBR section (the Bragg section 1 is between the Bragg section 2 and the active section 3, FIG. 1), the second DBR section having a second DBR grating (16, FIG. 1) with a second kappa 
Matsui discloses the two-kappa DBR laser is configured to operate in a lasing mode and has a DBR reflection profile that includes a DBR reflection peak and wherein the lasing mode is aligned to a long wavelength edge of the DBR reflection peak (“The laser can be configured so that it lases at a long wavelength side of a Bragg peak of the laser,” [0073]).
However, the cited prior art fails to disclose or suggest “the second DBR section including a second DBR grating with a second kappa ĸ2 that is less than the first kappa ĸ1 of the first DBR section” in combination with the rest of the limitations as respectively recited in claims 1 and 10.
Therefore, claims 1 and 10 are allowable over the cited prior art and dependent claims 2-9 and 11-20 are also allowable as they directly or indirectly depend on claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828